DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/899,304, filed on 06/11/2020.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 06/11/2020 are approved by the office.
Drawings
4.	The drawings and specifications filed on 06/11/2020 are approved by the office.
Information Disclosure Statement
5.	IDS(s) filed on 06/11/2020, 02/24/2021 and 01/07/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 12 recites the limitation "the fulfillment path" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggest amending the claim to recite “a fulfillment path” to overcome the 35 USC 112(b) rejection.

Allowable Subject Matter
8.	Claims 1-20 are allowed once claim 12 is amended to overcome the 35 USC 112(b) rejection of the claims. A detailed reasons for allowance will be provided once all the claims are in allowable form.
Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
The invention provides an integrated, component-based technology platform in which globally standardized, business configurable account opening processes are separate and decoupled from the user interface screens and are directly manageable by business functionality and/or personnel. In various embodiments, the invention provides pause and resume, save and retrieve, cross-channel, metrics, audit tracking, data logging, and/or straight-through processing capabilities for account opening. (Lesandro et al. ‘095)
A data store is provided for storing, relating and for allowing use of data 5 associated with a computer-generated document. Data for structuring information associated with a document, such as document metadata, is maintained in the data store where relationships between different pieces of data are maintained in a location distinct from the surface level view of a document. The data store exposes interfaces to the various pieces of data in the data store for allowing different applications to access and 10 operate on one or more of the data pieces: The pieces of data may be structured according to a markup language such as the Extensible Markup Language (XML), and XML schemas may be associated with each piece of data for allowing the data store to validate the structure applied to the data based on an XML schema associated with a given piece of data. (Brian et al. ‘047)
Certain exemplary embodiments comprise a method for configuring a network interface device. The network interface device can be adaptable to connect a programmable logic controller to a network. The method can comprise automatically enforcing, via a wizard, user compliance with a plurality of predetermined steps for a computer-assisted configuration of the network interface device. The computer-assisted configuration of the network interface device can relate to an OSI transport layer or above. The method can comprise receiving at least one setting associated with a network connection for the network interface device. (Cornett et al.  ‘859)
Software development video tutorials have seen a steep increase in popularity in recent years. Their main advantage is that they thoroughly illustrate how certain technologies, programming languages, etc. are to be used. However, they come with a caveat: there is currently little support for searching and browsing their content. This makes it difficult to quickly find the useful parts in a longer video, as the only options are watching the entire video, leading to wasted time, or fast-forwarding through it, leading to missed information. We present an approach to mine video tutorials found on the web and enable developers to query their contents as opposed to just their metadata. The video tutorials are processed and split into coherent fragments, such that only relevant fragments are returned in response to a query. Moreover, fragments are automatically classified according to their purpose, such as introducing theoretical concepts, explaining code implementation steps, or dealing with errors. This allows developers to set filters in their search to target a specific type of video fragment they are interested in. In addition, the video fragments in CodeTube are complemented with information from other sources, such as Stack Overflow discussions, giving more context and useful information for understanding the concepts. (Ponzanelli et al.  “Automatic Identification and Classification of Software Development Video Tutorial Fragments”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443